SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Plaintiff appeals from the District Court’s denial of his motion for a preliminary injunction, in which plaintiff sought to enjoin summary eviction proceedings brought by his landlords in the Civil Court of the City of New York. The Anti-Injunction Act, 28 U.S.C. § 2288, provides that “[a] court of the United States may not grant an injunction to stay proceedings in a State court except as expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” Because none of the exceptions enumerated by statute apply in this case, the District Court could not grant an injunction. Alternatively, we hold that the District Court did not abuse its discretion in denying plaintiffs motion on the ground that plaintiff had not shown a likelihood of success on the merits. We therefore AFFIRM the order of the District Court.